Appeal and cross appeal from a judgment (denominated order) of the Supreme Court, Erie County (John P. Lane, J.), entered September 1, 2005. The judgment, among other things, declared that the June 14, 2005 hiring freeze resolution adopted by respondent Erie County Legislature with respect to petitioners, the Erie County Board of Elections and its employees is null and void.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court (Matter of Mohr v Greenan, 10 Misc 3d 610 [2005]). We add only that the court’s discussion of section 3.09 *1095(e) of the Erie County Administrative Code is dicta inasmuch as there was no justiciable controversy before the court regarding the authority of respondent Joel A. Giambra, Erie County Executive, pursuant to that section (see Dow v Niagara Sq. Assoc., 190 AD2d 1016 [1993], lv denied 83 NY2d 753 [1994]; see also Companion Life Ins. Co. of N.Y. v All State Abstract Corp., 35 AD3d 518 [2006]; Matter of Khatib v Liverpool Cent. School Dist., 244 AD2d 957 [1997]). Present—Scudder, EJ., Gorski, Centra, Green and Pine, JJ.